Citation Nr: 1721309	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2015.

2.  Entitlement to an initial rating greater than 70 percent for PTSD from February 13, 2015 onward.

3.  Entitlement to a compensable rating for residuals of a fracture of the left wall nasal bone, including chronic vasomotor rhinitis and vocal cord disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1969 to February 1971.  He was awarded the Silver Star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was before the Board in May 2014 and was remanded to provide a VA examination for PTSD, obtain outstanding VA treatment records, and provide the Veteran with a VA form 21-8940 so he could formally apply for a total disability rating based on individual unemployability (TDIU).  A formal claim was filed in April 2012.  In an October 2016 rating decision the RO granted a TDIU effective February 1, 2014.  As no notice of disagreement has been filed for the October 2016 rating decision, the issue of a TDIU is not presently on appeal before the Board and will not be further addressed in this decision. 


FINDINGS OF FACT

1.  The competent medical evidence of record shows that before February 13, 2015 the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  The competent medical evidence of record shows that from February 13, 2015 onward the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks , although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

3.  The competent medical evidence of record shows that the Veteran's nasal bone is within normal limits and neither nostril is fully or halfway obstructed.

4.  The competent medical evidence of record does not show a current diagnosed vocal cord disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD before February 13, 2015 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411(2016). 

2.  The criteria for an initial rating in excess of 70 percent for PTSD from February 13, 2015 onward are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411(2016).

3.  The criteria for a compensable rating for residuals of a fracture of the left wall nasal bone are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6502, 6522 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran and his representative must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

III. Increased Ratings

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities in  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3 (2016).


i.  PTSD Before February 13, 2015

The Veteran is seeking an initial rating for PTSD in excess of 30 percent before February 13, 2015.  For the reasons below the Board finds that an initial rating of 50 percent, but not greater, is warranted for this period. 

A rating of 50 percent requires evidence that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect;  circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete  tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411(2016).

A rating of 70 percent requires evidence that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The evidence of record includes the Veteran's VA medical treatment records, an April 2010 VA examination, an August 2012 VA examination, an August 2014 note from his VA social worker, an August 2014 note from his most recent employer, and the Veteran's own statements.

The Veteran's VA medical records indicate an original diagnosis of PTSD from September 2005 and depressive disorder from August 2009 but no further information about symptomatology.  Therapy notes from March 2010 noted symptoms of PTSD including: insomnia; issues controlling anger; other emotional dyscontrol; hypervigilance; exaggerated startle reaction; distrust of others; trouble socializing outside of his family; self-medicating with alcohol and marijuana; and some recent memory loss.  A VA doctor made a primary diagnosis of PTSD, along with secondary diagnoses of recurrent Major Depressive Disorder (moderate), alcohol dependence and cannabis abuse. 

The April 2010 VA examiner reviewed the Veteran's medical records and examined the Veteran.  This examiner confirmed the Veteran's diagnosis of PTSD and associated alcohol and cannabis use and observed the following symptoms: markedly diminished participation in activities; feeling of detachment or estrangement from others; restricted range of affect; insomnia; difficulty concentrating; difficulty understanding complex instruction and completing complex tasks; irritability or outburst of anger; hypervigilance and exaggerated startle response; and memory problems.  The examiner then opined that the Veteran's global assessment of functioning (GAF) score was 70 and that overall his symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.

The August 2012 VA examiner reviewed the claims file and medical records and examined the Veteran.  This examiner confirmed the Veteran's diagnosis of PTSD and associated alcohol and cannabis use and observed the following symptoms:  markedly diminished participation in activities; feeling of detachment or estrangement from others; insomnia ; irritability or outburst of anger; hypervigilance; difficulty concentrating; depression; anxiety; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran stated to this examiner that he takes occasional painting jobs but feels uncomfortable around people and his irritability keeps him from getting more jobs.  This examiner opined that the Veteran's GAF was 60 and his PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The Veteran's treating social worker submitted an August 2014 letter explaining that he had worked regularly with the Veteran since March 2010 and had seen test scores from August 2009 indicating the Veteran suffered from both severe depression and PTSD.  Without further explanation, the social worker stated that these scores "were consistent with his psychiatric symptoms interfering with his ability to work."

An August 2014 note from his most recent employer on a VA form 21-8940 indicated that the Veteran had worked as a welder's assistant from 2005 to 2010 and left because he was "unable to maintain work standards due to service connected illness."  The record is unclear as to whether this work was full time or a series of temporary jobs. 

In his June 2010 notice of disagreement with the rating decision on appeal, the Veteran stated he suffered from the following: anxiety; depression; trouble dealing with authority; intermittent anger; and needing alcohol to be able to sleep.  He stated that these disorders and symptoms caused him to get into fights and prevented him from keeping a job for more than a few months or maintaining long term relationships.  The Veteran also stated to his examiners that he had withdrawn from social interaction because he was uncomfortable around people and mostly spent his free time alone in his home, specifically avoiding fishing trips and rodeos that he used to enjoy.  While the Veteran is not competent under Jandreau to diagnose a mental disorder, he is competent to relate his lay observable symptoms and the Board will consider his statements to the extent he is competent to make them.

Although the VA examiners and treatment providers observed similar symptoms, they provided different opinions as to the extent of the impact these symptoms had on the Veteran's life.  The Board is not bound by their characterizations and will consider the observed symptoms and evidence of impact on the Veteran's social and work life.  See 38 C.F.R. §§ 4.2, 4.6.  

All of the medical records and examinations noted self-medicating with alcohol and cannabis use, but none were able to distinguish the extent to which this impacted social functioning or exacerbated the Veteran's PTSD symptoms.  Each examiner noted markedly diminished participation in activities; feeling of detachment or estrangement from others; insomnia; difficulty concentrating; irritability or outburst of anger; and hypervigilance.  VA medical records and the April 2010 examiner both noted exaggerated startle reaction and some memory issues.  The August 2012 examiner also noted depression; anxiety; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Viewed in light of the statements from the Veteran's social worker and employer, the Board finds the Veteran's claim that these PTSD symptoms seriously impacted his social and work life particularly credible and probative.  The Board finds that overall, the Veteran's PTSD symptoms, noted above, caused occupational and social impairment with reduced reliability and productivity and a 50 percent initial rating for PTSD is warranted before February 13, 2015. 

At the same time, the Veteran denied and there was no evidence of obsessional 
rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

Medical records and examiners noted the Veteran was appropriately dressed, oriented to time and place, and responded appropriately to questions.  The Veteran admitted to a suicide attempt soon after returning from Vietnam, but denied any current suicidal thoughts.  He admitted that he used to occasionally get into fights, but denied it as a current concern.  He admitted to occasional panic attacks and was diagnosed with recurrent depression, but not to the level of "near-continuous" panic and his continuing ability to negotiate independent painting jobs indicates his ability to function independently remained intact.  The August 2012 VA examiner did note difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, while his work relationships certainly suffered, the Veteran maintained long term relationships with his sons and common law wife of 12 years.  

The Board finds that the Veteran's symptoms had a major impact on his work life but that he was able to maintain long term family relationships and did not exhibit any serious lapses of or impairment in judgement.  Furthermore, the majority of his specific symptoms are addressed in the schedular criteria for a 50 percent rating, while only two were included in the schedular criteria for a 70 percent rating.  For these reasons, the Board finds that an initial rating for PTSD in excess of 50 percent is not warranted before February 13, 2015. 

ii.  PTSD From February 13, 2015 

The Veteran is seeking an initial rating for PTSD in excess of 70 percent from February 13, 2015 onward.  For the reasons below the Board will find that an initial rating of in excess of 70 percent is not warranted.  

A rating of 100 percent requires evidence that the Veteran's PTSD caused total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent  delusions or hallucinations; grossly inappropriate behavior;  persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411(2016).

The evidence of record includes VA medical records from February 2015 to February 2016 and VA examinations from February 2015 and April 2016.

The VA medical records include mental health therapy appointment notes including symptoms such as: issues with controlling anger; other emotional dyscontrol (such as lability); accompanying hypervigilance; easy startle reaction; significant distrust of others; avoidance behaviors toward such issues as wartime discussions about Vietnam; significant trouble socializing outside of his family (few friends and/or decreased frequency of contact with friends); decreased recreational or leisure-time activities (such as fishing); infrequent brief flashbacks or other dissociative symptoms apart from those that occur surrounding sleep and veteran's experiences of nightmares; insomnia; variable appetite; anhedonia; and decreased concentration and variable productivity, including no longer working part time with one of his sons.  The Veteran consistently denied auditory, visual, tactile, and/or olfactory hallucinations associated with wartime events from veteran's past.  While the Veteran acknowledged a suicide attempt soon after returning from Vietnam, he consistently denied current suicidal or homicidal ideations and was consistently rated "no current risk" for suicide in his VA medical records.  The Veteran also acknowledged varying levels of self-medication with alcohol and cannabis.  

The February 2015 examiner reviewed the Veteran's claims file and VA medical records and examined the Veteran.  This examiner confirmed the Veteran's diagnoses of PTSD, major depressive disorder, and alcohol and cannabis use.  The fact that the Veteran was going through radiation treatment for prostate cancer at the time was noted.  The examiner noted a strong comorbid association between PTSD and depression which tend to enhance each other, and shared similar symptoms.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks less than weekly; insomnia; mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; obsessional rituals that interfere with routine activities; impaired impulse control; grossly inappropriate behavior; neglect of personal appearance and hygiene.  The examiner described the Veteran as a "slightly unkempt" "verbose" man with "a lot of opinions" and "a chip in his shoulder."  Despite these observations, the examiner noted that the Veteran was a "relatively good historian" and mentioned information he provided including his military stressor, personal history, and legal history, including specific relevant information in response to questioning.  The examiner rated the Veteran's level of impairment as "total and complete occupational and social impairment" and opined that "it is difficult to understand how someone could have a GAF of 70 when they have acknowledged a ten year meth habit and current Marijuana and Alcohol usage," that the Veteran's sleep problem and irritability make it impossible for him to work with others, and that his embarrassment over his incontinence makes him lash out at others while his suspiciousness prevents him from reaching out for help. 

The April 2016 VA examiner reviewed the Veteran's VA medical records and examined the Veteran.  This examiner confirmed the Veteran's diagnoses of PTSD, alcohol and cannabis use and noted the following symptoms: Depressed mood; anxiety; insomnia; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control due to anger, but without physical aggression.  The Veteran stated that his irritability and short fuse were the most limiting factors in his social and work relationships.  The examiner described the Veteran's appropriate attire and good hygiene and cooperative, friendly manner.  The Veteran was observed helping his sick common law wife of sixteen years out to a relative's car before returning to complete his examination.  His wife did describe his mood as "it sucks" before leaving.  The examiner noted that the Veteran was able to shop, drive, cook, and take care of his own hygiene and finances.  The Veteran denied auditory and visual hallucinations and suicidal ideations.  In contrast to his earlier examinations, the Veteran indicated close relationships with about five good friends and mentioned shooting pool as a weekly leisure activity, as well as being able to concentrate on things that mattered to him.  Ultimately the examiner opined that the Veteran's PTSD symptoms caused him occupational and social impairment with reduced reliability and productivity.

The Board finds that there is no evidence of, and the Veteran denies, persistent delusions or hallucinations, persistent danger of hurting himself or others, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name. 

The strongest evidence in favor of granting a 100 percent rating is the February 2015 VA examiner's opinion that the Veteran's PTSD caused total and complete occupational and social impairment.  However, as noted above, the Board is not bound by an examiner's characterization and will independently consider the observed symptoms and evidence of impact on the Veteran's social and work life.  See 38 C.F.R. §§ 4.2, 4.6.  For the reasons below, the Board is not persuaded by the February 2015 examiner's opinion. 

The February 2015 examiner did note other symptoms either specifically addressed in the schedular rating criteria for PTSD or closely related to those that were, including: speech intermittently illogical, obscure, or irrelevant; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; obsessional rituals that interfere with routine activities; impaired impulse control; grossly inappropriate behavior; and neglect of personal appearance and hygiene.  However, there was little or no evidence provided to support these assertions.  No example was given of the alleged illogical or irrelevant speech patterns.  In fact, the opinion contained several direct quotes from the Veteran that seemed to be appropriately addressing relevant questions from the examiner.  No obsessive rituals, grossly inappropriate behavior, or evidence of impaired impulse control were identified, unless the Board was to find that being an irritable perfectionist at work with a tendency towards angry verbal outbursts counted as evidence.  As angry outbursts, both verbal and physical, are addressed as separate symptoms in the rating criteria, the Board finds that, without more, they are not evidence of obsessive rituals, grossly inappropriate behavior, or impaired impulse control.  The only evidence presented related to the Veteran's ability to maintain basic personal hygiene was the examiner's description of the Veteran as slightly unkempt.  There was no further description or inquiry noted into his ability or desire to perform any standard hygienic task such as showering, shaving, using the toilet, or brushing his teeth.
	
Not only does the February 2015 VA examiner's opinion lack supporting evidence, but several of its assertions are contradicted by observations made by the April 2016 VA examiner.  Not only did the April 2016 examiner note the Veteran's appropriate attire and friendly demeanor, she observed him interacting appropriately with his common law wife of sixteen years.  Clearly, the Veteran has maintained at least one long term personal relationship despite his chronic PTSD symptoms.  In addition to family members, the Veteran mentioned five close friends with whom he plays pool on a weekly basis.  Either these close friends maintained their relationship with the Veteran throughout the period covered by the February 2015 opinion, or the Veteran was able to very quickly engage and become close with them after his examination.  In either case, these relationships seem to indicate that the Veteran can control himself and engage with other people at least in limited social settings.  Furthermore, the Veteran provided several on point, well thought out responses to questions posed by the April 2016 examiner.  For these reasons, the board finds that the April 2016 VA examiner's opinion is significantly better supported by the evidence and the Board assigns it significantly more probative weight than the February 2015 examiner's opinion. 

For the reasons above, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating for PTSD in excess of 70 percent, and a higher rating is not warranted. 

iii.  Residuals of a Fracture of the Left Wall Nasal Bone

The Veteran is seeking compensable rating for residuals of a service-connected fracture of the left wall nasal bone, including chronic vasomotor rhinitis and vocal cord disease.  For the following reasons, the Board finds that a compensable rating is not warranted. 

A compensable rating would require evidence that residuals of the Veteran's fracture of the left wall nasal bone caused either full blockage of a single nostril or half-blockage of both nostrils.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522.

The Board notes that the May 2014 Board remand order included instructions to seek and associate with the claims file all available VA medical records from December 2002 to March 2010 and from September 5, 2010 to present.  This was in order to seek records related to a vocal cord disease diagnosed in 2002.  VA records from December 2002 to February 2016 have been associated with the file.  The Veteran has not identified any outstanding VA medical records and there is no evidence that any further VA medical records are available.  

VA provided an August 2010 examination.  The examiner obtained a medical history from the Veteran, examined the Veteran, and reviewed and x-ray from the same date.  The Veteran described constant sinus problems causing trouble breathing, purulent discharge from the nose, hoarse voice, and pain.  The examiner diagnosed the Veteran with chronic vasomotor rhinitis as a progression of his service connected nasal bone fracture, however, no nasal obstruction, deviated septum, partial loss of nose, partial loss of ala, nasal polyps, scar, or disfigurement were noted.

The Veteran's VA medical records consistently note vocal cord disease, diagnosed in December 2002 by Dr. B.R.F., as an "active problem."  The records show the Veteran was seen for a history of intermittent hoarseness and the only diagnosis made was vocal cord leukoplakia.  He was scheduled for several more follow up appointments and his leukoplakia resolved by August 2003.  After this, no further diagnosis or treatment is noted for vocal cord issues.  A brief note from May 2012 states "vocal cord disease - patient states he is not aware of this problem."

1.  Chronic Vasomotor Rhinitis

While the Veteran has a current diagnosis of chronic vasomotor rhinitis as a progression of his left wall nasal bone fracture, his August 2010 x-ray showed no nasal obstruction.  Without either full blockage of one nostril or half-blockage of both nostrils, the Veteran is not entitled to a compensable rating.  See § 4.97, Diagnostic Codes 6502, 6522.

2.  Vocal Cord Disease

The Veteran was briefly diagnosed with vocal cord leukoplakia in December 2002.  By August 2004 this condition had resolved, and the record does not reflect any residuals or current symptoms as a result of this condition.  Because there is no currently diagnosed condition, the Board will not address the issue of etiology.  As there is no currently diagnosed disability, it cannot be a justification for an increased rating.  

The Board finds the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of a fracture of the left wall nasal bone, and a compensable rating is not warranted.  
  
In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating of 50 percent, but no greater, for PTSD prior to February 13, 2015 is granted.

Entitlement to an initial rating greater than 70 percent for PTSD from February 13, 2015 onward is denied.

Entitlement to a compensable rating for residuals of a fracture of the left wall nasal bone is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


